      Case 1:20-cv-00507-NONE-SAB Document 27 Filed 10/20/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SHANE HUMPHREY,                                 )   Case No.: 1:20-cv-00507-NONE-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER VACATING WRIT OF HABEAS
13            v.                                         CORPUS AD TESTIFICANDUM TO PRODUCE
                                                     )   PLAINTIFF, SHANE HUMPHREY ON
14                                                   )   NOVEMBER 12, 2020
     MAURICE HOWARD, et al.,
                                                     )
15                                                   )   (ECF No. 23
                      Defendants.                    )
16                                                   )

17            Plaintiff Shane Humphrey is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On October 19, 2020, the Court vacated the November 12, 2020 settlement conference

20   scheduled in this case. Accordingly, the writ of habeas corpus ad testificandum is HEREBY

21   VACATED. The Clerk of Court shall serve a copy of this order on the Litigation Coordinator at Kern

22   Valley State Prison.

23
24   IT IS SO ORDERED.

25   Dated:        October 20, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
